NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Priority

The instant application is a broadening continuation reissue of U.S. Patent Application No. 14/571,857, now U.S. Patent No. RE47,356 (hereinafter the ‘356 Reissue), which was filed as a continuation reissue of U.S. Patent Application No. 13/045,876, now U.S. Patent No. RE45,368 (hereinafter the ‘368 Reissue), which is a reissue of U.S. Patent Application No. 10/502,408, now U.S. Patent No. 7,515,714 (hereinafter the ‘714 Patent), filed 30 July 2004. The ‘714 Patent was filed as a national stage entry of International Patent Application No. PCT/JP03/02174, filed 27 February 2003, and claimed foreign priority to Japan Patent Applications Nos. 2002-054064, filed 28 February 2002; 2002-132068, filed 7 May 2002; and 2003-048364, filed 25 February 2003.



Application Data Sheet

The replacement Application Data Sheet (ADS) filed on 11 July 2022 is acceptable.

Allowable Subject Matter

Claims 5-8 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 5 and 6, the no art could be found that discloses “a precoding process on the two transmission signals, after the phase for each of the two transmission signals is selected, based on the signal from the other communication apparatus, wherein the precoding process includes changing at least a phase of each of the two transmission signals in response to the selected phase, and wherein the phase of data of the two transmission signals is different from phases of reference signals of the two transmission signals” in the context of the claimed communication apparatus.
Regarding claim 7, no art could be found that discloses “wherein the precoding process is performed, after the phase for each of the two signals is selected, based on the signal from the communication apparatus, wherein the precoding process includes changing at least a phase of each of the two signals in response to the selected phase, and wherein the phase of data of the two transmission signals is different from phases of reference signals of the two signals” in the context of the claimed communication apparatus.
Regarding claim 8, no art could be found that discloses “a receiver that receives two signals, transmitted with a same frequency band at a same timing, the two signals having been subjected to a precoding process; and a transmitter, which in operation, transmits a signal used for a determination of a phase of each of the two signals, wherein at least a phase of each of the two signals is a modified phase that is based on the determined phase, and wherein the modified phase of data of the two signals is different from phases of reference signals of the two signals; and a demodulator that demodulates the two signals generated by the determined phase.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HENEGHAN whose telephone number is (571)272-3834.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571)270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992